Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 17, 2018

The Court of Appeals hereby passes the following order:

A18E0053. WINDHAM v. THE STATE.

      Paul Windham filed the instant emergency motion seeking relief from a
decision of the Magistrate Court of Fayette County denying his request for bond after
he was arrested on warrants charging him with cruelty to children and influencing a
witness. Windham has also filed an application with Superior Court of Fayette
County, contending that he is entitled to reasonable bail with respect to these same
charges. Windham asserts that, because the superior court is unable to hear his
application until June 7, he has exhausted all of his available remedies. Therefore, he
has moved this Court for “his immediate release” arguing that, absent such an order,
the legal issues will become moot.
      Court of Appeals Rule 40 (b) provides:
      In the exercise of its inherent power, this Court may issue such orders
      or give such direction to the trial court as may be necessary to preserve
      jurisdiction of an appeal or to prevent the contested issue from becoming
      moot. This power shall be exercised sparingly. Generally, no order shall
      be made or direction given in an appeal until it has been docketed in this
      Court.
      In the instant case, Windham has no appeal docketed in this Court. Nor has he
received a decision concerning bail that is reviewable by this Court. This Court lacks
jurisdiction to consider the magistrate court’s order denying his motion for bond.
“The only avenue of appeal available from [a] magistrate court judgment is provided
by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state or
superior court.” Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991).
Because we can only address magistrate court matters that have been reviewed by the
state or superior court pursuant to OCGA § 5-6-35 (a) (11), we have no authority to
consider the issues presented in this motion or to grant the requested relief. See, e.g.,
Westwind Corp. v. Washington Federal Savings & Loan Assn., 195 Ga. App. 411 (1)
(393 SE2d 479) (1990). Further, Windham has not yet received a decision on his
application for bail from the superior court, so there is no decision from that court for
us to review.
      For these reasons, Windham’s emergency motion is hereby DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/17/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.